FOURTH MODIFICATION AGREEMENT

THIS FOURTH MODIFICATION AGREEMENT (“Agreement”) is made to be effective as of
the 14th day of February, 2008, by and between MANUFACTURERS AND TRADERS TRUST
COMPANY (“Bank”); MARYLAND INDUSTRIAL DEVELOPMENT FINANCING AUTHORITY
(“Issuer”); and AVALON PHARMACEUTICALS, INC. (“Borrower”).

RECITALS

The Issuer has issued and sold certain bonds (“Bonds”) in the aggregate amount
of Twelve Million Dollars ($12,000,000) and has lent the proceeds thereof to the
Borrower in accordance with the terms of a Loan Agreement dated April 1, 2003
(“Loan Agreement”). In order to enhance the marketability of the Bonds, the
Borrower has entered into a Letter Of Credit Agreement dated April 1, 2003 (“LC
Agreement”) pursuant to which the Bank issued to the Trustee named therein for
the holders of the Bonds the Bank’s irrevocable letter of credit (“Letter of
Credit”). As a condition to its issuance of the Letter of Credit, the Bank
required the Issuer to insure a portion of the Borrower’s obligations under the
LC Agreement in accordance with the terms of the Issuer’s Insurance Agreement
dated April 1, 2003 (“Insurance Agreement”).

As a condition precedent to the issuance of the Bonds and the issuance of the
Letter of Credit, the Borrower was required in accordance with the terms of a
Collateral Pledge And Security Agreement And Control Agreement dated April 1,
2003, as amended by an Amendment thereto dated July 6, 2004 (“Collateral/Control
Agreement”) to post and maintain cash collateral and/or securities in Account
Number 80366 (“Collateral Account”) held by and maintained with Allfirst Trust
Company National Association (“Securities Intermediary”), which Collateral
Account and the cash, securities and properties therein were pledged in
accordance with the terms of the Collateral/Control Agreement to secure to the
Bank the “Borrower’s Letter of Credit Obligations,” as such term is defined in
the LC Agreement. The Securities Intermediary was subsequently merged with the
Bank, with the Bank being the surviving entity. The Bank, the Issuer, and the
Borrower entered into an Amended And Restated Modification And Consent Agreement
dated to be effective as of February 15, 2005 (“First Modification”), a Second
Modification Agreement dated to be effective as of August 9, 2005 (“Second
Modification”), and a Third Modification Agreement dated to be effective as of
December 14, 2006 (“Third Modification”). Hereafter, the Bonds, the Loan
Agreement, the LC Agreement, the Insurance Agreement, the Collateral/Control
Agreement, the First Modification, the Second Modification, the Third
Modification, and all other documents and agreements which evidence, secure,
relate or pertain to the Bonds and the loan of the proceeds of the Bonds by the
Issuer to the Borrower, or the issuance of the Letter of Credit by the Bank or
the Borrower’s obligations to the Bank in connection therewith are collectively
referred to as the “Documents.”

The Borrower has requested that the Issuer and the Bank agree to extend the
expiry date of the Letter of Credit to April 8, 2013 and to modify the LC
Agreement in certain respects. The Bank, the Issuer, and the Borrower have
entered into this Agreement to accomplish such modification.

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

1

AGREEMENT

Section 1. Acknowledgment Of Obligations. The Borrower acknowledges that:
(a) each of the Documents to which the Borrower is a signatory constitutes the
valid and binding obligation of the Borrower; (b) the Documents are enforceable
against the Borrower in accordance with all stated terms; and (c) the Borrower
has no defenses, claims of offset, or counterclaims against the enforcement of
the Documents in accordance with all stated terms.

Section 2. Borrower’s Representations. As an inducement to the Bank and the
Issuer to enter into this Agreement, and to agree to the extension of the expiry
date of the Letter of Credit and the other modifications provided herein, the
Borrower represents and warrants to the Bank and the Issuer that:

a. Authority And Good Standing. The Borrower: (a) has the power to enter into
this Agreement and any related Documents and to perform all of its obligations
hereunder and thereunder; (b) has duly authorized the entry into and performance
of this Agreement and all related Documents; (c) is in good standing in the
state of its organization and is qualified to do business and is in good
standing in all other states in which it transacts business; and (d) has
obtained all necessary consents and approvals to enter into this Agreement and
the transactions contemplated hereby.

b. No Default. The Borrower is not in default of any of its agreements or
covenants set forth in any of the Documents.

c. No Violations. The execution, delivery, and performance of this Agreement by
the Borrower will not immediately, or with the passage of time, the giving of
notice, or both: (a) violate any laws or result in a default under any contract,
agreement, or instrument to which the Borrower is a party or by which the
Borrower or any properties of the Borrower are bound; or (b) result in the
creation or imposition of any security interest in, or lien or encumbrance upon,
any of the assets of the Borrower, except in favor of the Bank.

d. Liens. The Bank holds first lien priority perfected liens and security
interests in and to the assets of the Borrower as required by the terms and
conditions of the Documents, which liens shall survive intact the transactions
contemplated by this Agreement in the same lien priority existing prior to this
Agreement.

Section 3. Extension of Letter of Credit Expiry Date. The Borrower hereby
requests an amendment to the Letter of Credit extending the expiry date of the
Letter of Credit to April 8, 2013, to be effective upon issuance of such
extension amendment by the Bank and acceptance thereof by the Trustee under the
Bonds. Contemporaneously herewith, and as conditions precedent to the issuance
by the Bank of such extension amendment, the Borrower shall execute and deliver
to the Bank a letter of credit application and agreement in form and substance
satisfactory to the Bank and shall otherwise comply with all of the requirements
of the Bank in connection therewith. As an additional condition precedent, the
Bank shall have received a written request for and consent to such extension
amendment, in form and substance satisfactory to the Bank, from the Trustee
under the Bonds as beneficiary of the Letter of Credit.

Section 4. Modification of LC Agreement. The LC Agreement is hereby amended and
modified as follows:

a. Each reference in the LC Agreement to the “Letter of Credit” shall include
(without limitation) the amendment to the Bank’s Irrevocable Transferable Letter
of Credit No. SB-904507 extending the expiry date of same to April 8, 2013.

b. Section 10.01(h)(ii) of the LC Agreement (captioned “Minimum Current Ratio”)
is hereby deleted in its entirety.

c. Section 10.01(h)(iii) of the LC Agreement (captioned “Minimum Tangible Net
Worth”) is hereby deleted in its entirety.

Section 5. No Other Modification of Documents. The parties acknowledge that
except as specifically stated in this Agreement, the Documents shall not be
deemed to have been amended, modified or changed in any respect, and shall
continue to be enforceable against the parties thereto in accordance with all
stated terms. Nothing contained herein is intended to limit, vary, or terminate
any liens, pledges, or security interests presently existing for the benefit of
the Bank or to alter the lien priority thereof. The Borrower reaffirms and
ratifies all of such liens, pledges, security interests or mortgage liens
previously granted for the benefit of the Bank.

Section 6. Further Assurances. The Borrower agrees to execute and deliver to the
Bank and the Issuer such other and further documents as may, from time to time,
be reasonably requested by the Bank or the Issuer in order to execute or enforce
the terms and conditions of this Agreement or any of the Documents.

Section 7. Acknowledgments and Consent Of Issuer. The Issuer acknowledges that
the Insurance Agreement is in full force and effect and, to the best of the
Issuer’s knowledge, the Borrower and the Bank are each in compliance with all of
their respective obligations thereunder. Issuer hereby grants its consent to the
extension of the expiry date of the Letter of Credit, the amendments to the
Letter of Credit and the LC Agreement, and the other matters set forth in this
Agreement, and agrees that the Insurance Agreement shall remain in full force
and effect.

Section 8. Payment of Extension Fee. The Borrower agrees to pay to the Bank upon
the execution and delivery of this Agreement by the Borrower an extension fee
equal to Twenty Thousand Dollars ($20,000.00) , which fee shall be the absolute
property of the Bank upon payment, and shall not be considered to be a payment
of any of the Bank’s expenses incurred in connection with this Agreement.

Section 9. Bank Expenses. The Borrower agrees to reimburse the Bank, upon
demand, for all of the costs and expenses, including but not limited to
reasonable attorneys fees, incurred by the Bank in connection with the
preparation of this Agreement, or any other Documents, and the transactions
contemplated hereby. The execution and delivery by the Borrower of this
Agreement to the Bank shall authorize the Bank to debit and charge the
Borrower’s deposit account #970184752 for all such costs and expenses, including
reasonable attorney’s fees, incurred by the Bank.

Section 10. Issuer Expenses. The Borrower agrees to reimburse the Issuer, upon
demand, for all of the costs and expenses, including but not limited to
reasonable attorneys fees, incurred by the Issuer in connection with the
preparation of this Agreement, any amendments to the Insurance Agreement, or any
other Documents, and the transactions contemplated hereby.

Section 11. No Novation. It is the intent of the Borrower, the Issuer, and the
Bank that nothing contained in this Agreement shall be deemed to effect or
accomplish or otherwise constitute a novation of any of the Documents or of any
of the obligations owed by the Borrower in accordance with any of the Documents.

Section 12. Enforceability. This Agreement shall inure to the benefit of and be
enforceable against the parties hereto and their respective successors and
assigns.

Section 13. Choice Of Law; Consent To Jurisdiction; Agreement As To Venue. This
Agreement shall be construed, performed and enforced and its validity and
enforceability determined in accordance with the laws of the State of Maryland
(excluding, however, conflict of laws principles). The Borrower consents to the
jurisdiction of the courts of the State of Maryland and the jurisdiction of the
United States District Court for the District of Maryland, if a basis for
federal jurisdiction exists. The Borrower waives any right to object to the
maintenance of a suit in any of the state or federal courts of the State of
Maryland on the basis of improper venue or inconvenience of forum.

Section 14. Waiver Of Jury Trial. Each of the parties agrees that any suit,
action, or proceeding, whether claim or counterclaim, brought or instituted by
any of the parties, or any successor or assign of any of the parties , on or
with respect to this Agreement or any of the Documents or which in any way
relates, directly or indirectly, to the obligations of the Borrower under the
Documents or this Agreement or the dealings of the parties with respect thereto,
shall be tried by a court and not by a jury. THE PARTIES HEREBY EXPRESSLY WAIVE
ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING.

Section 15. RELEASE. IN ORDER TO INDUCE THE BANK AND THE ISSUER TO ENTER INTO
THIS AGREEMENT, THE BORROWER FOREVER RELEASES AND DISCHARGES THE BANK AND THE
ISSUER AND THE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, AGENTS, SUCCESSORS,
AND ASSIGNS OF THE BANK AND THE ISSUER (COLLECTIVELY, THE “RELEASED PARTIES”)
FROM ANY AND ALL CLAIMS, CAUSES OF ACTION, SUITS AND DAMAGES (INCLUDING CLAIMS
FOR ATTORNEYS’ FEES AND COSTS) WHICH THE BORROWER EVER HAD OR MAY NOW HAVE
AGAINST ANY OF THE RELEASED PARTIES, WHETHER KNOWN OR UNKNOWN, INCLUDING BUT NOT
LIMITED TO ANY AND ALL CLAIMS BASED UPON OR RELYING ON ANY ALLEGATIONS OR
ASSERTIONS OF DURESS, ILLEGALITY, UNCONSCIONABILITY, BAD FAITH, BREACH OF
CONTRACT, REGULATORY VIOLATIONS, NEGLIGENCE, MISCONDUCT, OR ANY OTHER TORT,
CONTRACT OR REGULATORY CLAIM OF ANY KIND OR NATURE. THIS RELEASE IS INTENDED TO
BE FINAL AND IRREVOCABLE AND IS NOT SUBJECT TO THE SATISFACTION OF ANY
CONDITIONS OF ANY KIND.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

2

Signature Page to Fourth Modification Agreement:

IN WITNESS WHEREOF, the parties have executed this AGREEMENT with the specific
intention of creating a document under seal to be effective as of the date first
above written. This AGREEMENT may be executed and delivered in counterparts.
Signatures to this AGREEMENT may be delivered electronically.

              WITNESS/ATTEST:   AVALON PHARMACEUTICALS, INC. /s/ Sharon
MacCracken   By:   /s/ C. Eric Winzer(SEAL)          
 
      Name:
Title:   C. Eric Winzer
Executive Vice President & CFO

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

3

Signature Page to Fourth Modification Agreement – Continued:

              WITNESS/ATTEST:   MARYLAND INDUSTRIAL DEVELOPMENT        
FINANCING AUTHORITY    
/s/ Barbara Curnin Kountz]
  By:   /s/ D. Gregory Cole   (SEAL)
 
         

 
  Name:
Title:   D. Gregory Cole
Executive Director  



[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

4

Signature Page to Fourth Modification Agreement – Continued:

              WITNESS/ATTEST:   MANUFACTURERS AND TRADERS TRUST         COMPANY
       
/s/ Teresa Jacobs
  By:   /s/ Jason Campbell   (SEAL)
 
         

 
  Name:
Title:   Jason Campbell
Assistant Vice President  



5